Title: To George Washington from Samuel Mckay, 9 April 1776
From: Mckay, Samuel
To: Washington, George

 

Sir,
Hartford 9th April 1776

I flattered myself I should have had the pleasure of presenting you personally with the inclosed Letter of General Putnam’s; but as I understand your Route will not lie thro’ this place, and the Committee here will not allow me the honor of waiting on you at New-Haven, I am obliged to convey it to you in this manner. My Wife, & a large Family which were left at Montreal, are subjected to many Inconveniences during my Absence, and are the sole reason of my taking the Liberty of troubling you with this Application on their Account. If an Exchange can be effected with any of the Gentlemen mentioned in the General’s Letter, or any other that you may chuse to point out amongst the Prisoners at Quebec, I will apply to General Carleton for that purpose: If this is either not agreeable to you, Sir, or cannot be effected, I here pledge my Honor that I will return again to Hartford as soon as I have settled my Family Affairs. I have the Honor to be Sir, with great respect your most obedient & very humble Servant

Samuel Mckay

